IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42791

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 622
                                                )
       Plaintiff-Respondent,                    )   Filed: September 10, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
TERRENCE JOHN GRIGGS,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. David C. Nye, District Judge.

       Order revoking probation, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Terrence John Griggs pled guilty to forgery, Idaho Code § 18-3601. In exchange for his
guilty plea, additional charges were dismissed. The district court withheld judgment and placed
Griggs on probation for five years. Griggs admitted to violating his probation terms and the
district court revoked the withheld judgment, imposed a unified sentence of five years with two
years determinate, suspended the sentence, and reinstated Griggs on probation. Griggs again
violated probation and the district court revoked probation, ordered execution of the underlying
sentence, and retained jurisdiction. Following the retained jurisdiction period, the district court
suspended Griggs’s sentence and placed him on probation. Subsequently, Griggs admitted to
violating the terms of the probation. At the evidentiary hearing, the parties agreed to a joint

                                                1
recommendation that the district court revoke probation and execute the original sentence. The
district court followed the parties’ recommendation. Griggs appeals, contending that the district
court abused its discretion in revoking probation.
       The doctrine of invited error applies to estop a party from asserting an error when his or
her own conduct induces the commission of the error. State v. Atkinson, 124 Idaho 816, 819, 864
P.2d 654, 657 (Ct. App. 1993). One may not complain of errors one has consented to or
acquiesced in. State v. Caudill, 109 Idaho 222, 226, 706 P.2d 456, 460 (1985); State v. Lee, 131
Idaho 600, 605, 961 P.2d 1203, 1208 (Ct. App. 1998). In short, invited errors are not reversible.
State v. Gittins, 129 Idaho 54, 58, 921 P.2d 754, 758 (Ct. App. 1996). This doctrine applies to
sentencing decisions as well as rulings made during trial. State v. Griffith, 110 Idaho 613, 614,
716 P.2d 1385, 1386 (Ct. App. 1986).
       Therefore, the order revoking probation and directing execution of Griggs’s previously
suspended sentence is affirmed.




                                                 2